In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-265 CV

____________________


IN RE BILLY RAY GRANT




Original Proceeding



MEMORANDUM OPINION
 On May 25, 2005, Billy Ray Grant filed a petition for writ of mandamus.  An
inmate in the Correctional Institutions Division of the Texas Department of Criminal
Justice, Grant complains of the trial court's failure to have him bench warranted for a
hearing on whether Grant will exercise his right of self-representation in a criminal case. 
On June 23, 2005, we notified the relator that the petition did not comply with the Rules
of Appellate Procedure applicable to original proceedings filed in appellate courts, granted
him thirty days to amend his petition, and directed Grant to mail a copy of the petition to
the respondent and the real party in interest. See Tex. R. App. P. 9.5, 52.  The relator
neither amended his petition nor complied with the service requirement.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   The relator has not demonstrated that the trial court abused its discretion,
nor has he shown that he is entitled to the relief sought.  Accordingly, the petition for writ
of mandamus is denied.  
	WRIT DENIED.
									PER CURIAM
Opinion Delivered August 25, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.